DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-20 are pending in the instant invention.  According to the Listing of the Claims, filed September 13, 2022, claims 1-20 were presented for prosecution on the merits.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/IB2022/000086, filed February 16, 2022, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 63/291,222, filed December 17, 2021; b) 63/234,934, filed August 19, 2021; c) 63/193,511, filed May 26, 2021; and d) 63/151,287, filed February 19, 2021.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on September 13, 2022, is acknowledged: a) Group I - claims 1-19; and b) substituted heterocycle of Formula (XVII) - p. 157, Example 42, Compound 3, shown to the right below, and hereafter referred to as 6-((5-fluoropyridin-2-yl)amino)-N-methyl-4-((2-(oxetan-3-yl)-2,4-dihydrochromeno[4,3-c]pyrazol-6-yl)amino)pyridazine-3-carboxamide, where n = 1; B1 = N; B2 = CR12b, wherein R12b = -H; R2 = -pyridin-2-yl, substituted with (R13)q, where q = 1 and R13 = -F; R4 = -CH3; R6 = -H; R7 = -H; at C-3, R8 = -H and at N2, R8 = 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
-oxetan-3-yl; X1 = CR11, wherein R11 = -H; X2 = CR11, wherein R11 = -H; X3 = CR11, wherein R11 = -H; and Z = -O-.  Claims 1-5, 7, 10-12, 14, 15 and 19 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that since supposed errors in the restriction requirement were not distinctly and specifically pointed out, the election has been treated as an election, without traverse.  See MPEP § 818.03(a).
	Likewise, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Next, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Moreover, the inventor or joint inventor should further note that claim 20 was withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-19 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying the substituted heterocycles of the Formula (XVII).
	The following title is suggested: SUBSTITUTED PYRIDINES, PYRIDAZINES, PYRIMIDINES, AND 1,2,4-TRIAZINES AS TYK2 INHIBITORS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Formula (XVII) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of Formula (XVII):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula (XVII)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	Z is -NR10- or -O-;
	X1 is CR11 or N;
	X2 is CR11 or N;
	X3 is CR11 or N;
	B1 is CR12a or N;
	B2 is CR12b or N;
	R2 is C(O)R14, C(O)NR14R15, C(O)OR14, or Ring B;
	Ring B is phenyl or heteroaryl, wherein the heteroaryl is monocyclic and 5- or 6-membered, and further wherein the heteroaryl is optionally substituted with q instances of R13;
	R4 is H, C1-C4 alkyl, or C1-C4 deuteroalkyl;

	each R6 is independently H, D, halogen, C1-C4 alkyl, or C1-C4 deuteroalkyl;
	each R7 is independently H, D, halogen, C1-C4 alkyl, or C1-C4 deuteroalkyl; or
	each R6 and R7, together with the carbon atom to which they are attached, independently forms -C(O)- or C3-C4 cycloalkyl;

	each R8 is independently H, halogen, CN, C1-C6 alkyl, C1-C6 deuteroalkyl, C(O)R16, C(O)N(R16)2, C(O)OR16, OH, OR17, carbocyclyl, or heterocyclyl, wherein each C1-C6 alkyl and C1-C6 deuteroalkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C(O)NH2, C(O)NH(alkyl), C(O)N(alkyl)2, C(O)OH, C(O)Oalkyl, NH2, NH(alkyl), N(alkyl)2, OH, O(alkyl), O(fluoroalkyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl, and further wherein each carbocyclyl and heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, alkyl, fluoroalkyl, heteroalkyl, C(O)NH2, C(O)NH(alkyl), C(O)N(alkyl)2, C(O)OH, C(O)Oalkyl, NH2, NH(alkyl), N(alkyl)2, OH, O(alkyl), O(fluoroalkyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R10 is H, C1-C6 alkyl, C1-C6 deuteroalkyl, C1-C6 fluoroalkyl, C3-C6 cycloalkyl, or monocyclic heterocyclyl;
	each R11 is independently H, halogen, CN, C1-C6 alkyl, C1-C6 fluoroalkyl, N(R16)2, OH, or OR17;
	R12a is H, halogen, CN, C1-C4 alkyl, or C1-C4 fluoroalkyl;
	R12b is H, halogen, CN, C1-C4 alkyl, or C1-C4 fluoroalkyl;
	each R13 is independently halogen, CN, C1-C6 alkyl, C(O)R16, C(O)N(R16)2, C(O)OR16, N(R16)2, NR16C(O)R17, OH, OR17, S(O)2R17, S(O)2N(R16)2, carbocyclyl, or heterocyclyl, wherein each C1-C6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C(O)NH2, C(O)NH(alkyl), C(O)N(alkyl)2, C(O)OH, C(O)Oalkyl, NH2, NH(alkyl), N(alkyl)2, OH, O(alkyl), O(fluoroalkyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl, and further wherein each carbocyclyl or heterocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, alkyl, fluoroalkyl, heteroalkyl, C(O)NH2, C(O)NH(alkyl), C(O)N(alkyl)2, C(O)OH, C(O)Oalkyl, NH2, NH(alkyl), N(alkyl)2, OH, O(alkyl), O(fluoroalkyl), O(aryl), S(alkyl), S(aryl), S(O)alkyl, S(O)aryl, S(O)2alkyl, S(O)2NH2, S(O)2NH(alkyl), S(O)2N(alkyl)2, S(O)2aryl, cycloalkyl, heterocycloalkyl, aryl, and heteroaryl;
	R14 is C1-C6 alkyl, C3-C4 cycloalkyl, or heterocycloalkyl, wherein the heterocycloalkyl is 4-membered, and further wherein the C1-C6 alkyl, C3-C4 cycloalkyl, or heterocycloalkyl is optionally substituted with one or more independently selected Rs substituents;
	R15 is H, C1-C6 alkyl, or C1-C6 fluoroalkyl;

	each R16 is independently H, C1-C6 alkyl, C1-C6 fluoroalkyl, C1-C6 heteroalkyl, C3-C7 cycloalkyl, or heterocycloalkyl, wherein each heterocycloalkyl is independently monocyclic and 3- to 8-membered; or
	each R16, together with the nitrogen atom to which they are attached, independently forms a 4- to 6-membered heterocycloalkyl;

	each R17 is independently C1-C6 alkyl, C1-C6 fluoroalkyl, C1-C6 heteroalkyl, C3-C7 cycloalkyl, or heterocycloalkyl, wherein each heterocycloalkyl is independently monocyclic and 3- to 8-membered;
	each Rs is independently D, halogen, CN, CH3, CHF2, CF3, CH2CH3, NH2, NHCH3, N(CH3)2, OH, OCH3, OCHF2, or OCF3;
	n is 1 or 2; and
	q is 1 or 2;

with the provisos that:

(1)	if R8 is attached to a nitrogen atom, then R8 is H, optionally substituted C1-C6 alkyl, optionally substituted C1-C6 deuteroalkyl, C(O)R16, C(O)N(R16)2, C(O)OR16, optionally substituted carbocyclyl, or optionally substituted heterocyclyl; and

(2)	the compound of Formula (XVII) is not selected from the group consisting of:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

(i)	X1 is CR11;
	X2 is CR11; and
	X3 is CR11; or

(ii)	X1 is CR11;
	X2 is N; and
	X3 is CR11; or

(iii)	X1 is CR11;
	X2 is CR11; and
	X3 is N; or

(iv)	X1 is N;
	X2 is CR11; and
	X3 is CR11.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	X1 is CR11;
	X2 is CR11; 
	X3 is CR11; and
	each R11 is independently H or F.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 4 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein each R8 is independently H, F, Cl, CN, CH3, CH2OH, CD3, CF3, CH2CH3, CH(CH3)2, C(O)OH, C(O)OCH3, OH, cyclopropyl, azetidinyl, or oxetanyl, with the proviso that if R8 is attached to a nitrogen atom, then R8 is H, CH3, CH2OH, CD3, CF3, CH2CH3, CH(CH3)2, C(O)OH, C(O)OCH3, cyclopropyl, azetidinyl, or oxetanyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein each R8 is independently H, CN, CH3, CH2OH, CD3, CF3, C(O)OCH3, OH, or oxetanyl, with the proviso that if R8 is attached to a nitrogen atom, then R8 is H, CH3, CH2OH, CD3, C(O)OCH3, or oxetanyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Z is -NR10-;
	each R6 is independently H, D, halogen, C1-C4 alkyl, or C1-C4 deuteroalkyl;
	each R7 is independently H, D, halogen, C1-C4 alkyl, or C1-C4 deuteroalkyl; and
	R10 is H, C1-C4 alkyl, C1-C4 deuteroalkyl, or cyclopropyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is Ring B; and
	Ring B is phenyl, pyridinyl, pyridazinyl, pyrimidinyl, or pyrazinyl, wherein the phenyl, pyridinyl, pyridazinyl, pyrimidinyl, or pyrazinyl is substituted with q instances of R13.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is C(O)R14, C(O)NR14R15, or C(O)OR14.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 9 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is C(O)R14.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

(i)	B1 is CR12a; and
	B2 is CR12b; or

(ii)	B1 is CR12a; and
	B2 is N; or

(iii)	B1 is N; and
	B2 is CR12b; or

(iv)	B1 is N; and
	B2 is N.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 11 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

(i)	B1 is CH; and
	B2 is CH; or

(ii)	B1 is N; and
	B2 is CH.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (VIa-1):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Formula (VIa-1)

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 13 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	Z is -NR10-;
	X1 is CR11;
	X2 is CR11;
	X3 is CR11;

(i)	B1 is CH; and
	B2 is CH; or

(iii)	B1 is N; and
	B2 is CH;

	each R6 is independently H, D, halogen, C1-C4 alkyl, or C1-C4 deuteroalkyl;
	each R7 is independently H, D, halogen, C1-C4 alkyl, or C1-C4 deuteroalkyl;
	each R8 is independently H, CN, CH3, CH2OH, CD3, CF3, C(O)OCH3, OH, or oxetanyl, with the proviso that if R8 is attached to a nitrogen atom, then R8 is H, CH3, CH2OH, CD3, C(O)OCH3, or oxetanyl;
	R10 is H, C1-C4 alkyl, C1-C4 deuteroalkyl, or cyclopropyl; and
	each R11 is independently H or F.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 14 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 11, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is Ring B; and
	Ring B is phenyl, pyridinyl, pyridazinyl, pyrimidinyl, or pyrazinyl, wherein the phenyl, pyridinyl, pyridazinyl, pyrimidinyl, or pyrazinyl is substituted with q instances of R13.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 15 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 12, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is Ring B;
	Ring B is pyridinyl or pyrimidinyl, wherein the pyridinyl or pyrimidinyl is substituted with q instances of R13; and
	each R13 is independently F, Cl, CH3, or CF3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 16 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 11, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is C(O)R14.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 17 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 16, or a pharmaceutically acceptable salt or tautomer thereof, wherein R14 is:

CH3, CD3, CH2CH3, CH2CF3, CH2N(CH3)2, CH(CH3)2, C(CH3)2OH, C(CH3)3,

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, or
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 18 is objected to because of the following informalities: a) for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), The compound of claim 1, selected from should be replaced with The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of: ; and b) for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), or a pharmaceutically acceptable salt, tautomer, or solvate thereof should be replaced with or a pharmaceutically acceptable salt or tautomer thereof.  Appropriate correction is required.  See MPEP § 2173.02.

	Claim 19 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient and the compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Solvates of substituted heterocycles of the Formula (XVII)

	Claims 1-19 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heterocycles of the Formula (XVII), does not reasonably provide enablement for solvates of substituted heterocycles of the Formula (XVII).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Solvates of substituted heterocycles of the Formula (XVII), as recited in claims 1-19, respectively, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use solvates of substituted heterocycles of the Formula (XVII).
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heterocycles of the Formula (XVII), shown to the right, as well as the myriad of potential solvates formulated from these substituted heterocycles of the Formula (XVII), shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heterocycles of the Formula (XVII), shown to the right, and/or solvates thereof, and the pharmacokinetic behavior of these substances as tyrosine kinase 2 (TYK2) inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 22/175752 provides a synthesis of the instantly recited substituted heterocycles of the Formula (XVII) {Pandey, et al. WO 22/175752, 2022};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted heterocycles of the Formula (XVII), and/or solvates thereof, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Examples 1-47, on pages 105-176 of the instant specification, and Pandey, et al. in WO 22/175752, whether the instantly recited solvates of substituted heterocycles of the Formula (XVII), are enabled.  Moreover, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates of substituted heterocycles of the Formula (XVII) {Vippagunta, et al.  Advanced Drug Delivery Reviews, 48, 2001, 18}:

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using solvates of substituted heterocycles of the Formula (XVII);

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heterocycles of the Formula (XVII); however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited solvates of substituted heterocycles of the Formula (XVII).  The specification lacks working examples of solvates of substituted heterocycles of the Formula (XVII).
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, and/or a solvate thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited solvates of substituted heterocycles of the Formula (XVII).  Thus, it is unclear, based on the guidance provided by the specification, whether a solvate of a substituted heterocycle of the Formula (XVII), such as 6-((5-fluoropyridin-2-yl)amino)-N-methyl-4-((2-(oxetan-3-yl)-2,4-dihydrochromeno[4,3-c]pyrazol-6-yl)amino)pyridazine-3-carboxamide dihydrate, shown to the left, is either synthetically feasible or possesses utility as a tyrosine kinase 2 (TYK2) inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using solvates of substituted heterocycles of the Formula (XVII), is clearly justified.

	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-17 and 19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, optionally substituted, in claim 1, with regard to R8 and/or R13, respectively, is a relative phrase which renders the claim indefinite.  The phrase, optionally substituted, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 93, uses open language, such as selected from, to define the term, substituted, using a boiler plate list of functional groups, such as halogen, CN, etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the substituted heterocycles of the Formula (XVII) have been rendered indefinite by the use of the phrase, optionally substituted, with regard to R8 and/or R13, respectively.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 17 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 17 recites the limitation, The compound of claim 16, wherein R14 is… CH2-morpholin-4-yl, in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 16, for this limitation, with respect to the substituted hetero-cycles of the Formula (XVII).  According to claim 1, R14 is C1-C6 alkyl, substituted with one or more Rs groups, wherein Rs is not recited as morpholin-4-yl, with respect to the substituted hetero-cycles of the Formula (XVII).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624